DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 24, 30, and 36, what encompasses “position reference signals (PRSs)” is unclear and not readily understood.  Are the position reference signals just simply the position signals that contains the positions of a plurality of base stations or something else?
Regarding claims 24, 30, and 36, how and in what manner of adjusting a phase difference between antennas to cause a null of a beam of an antenna pattern of the UE to be incremented through an angular sector would result in position reference signals from a plurality of base stations to be scanned.  Further, the claimed limitation of “adjusting a phase difference between antennas to cause a null of a beam of an antenna pattern of the UE to be incremented through an angular sector” is unclear and not readily understood.

Other claims are also rejected based on their dependency of the defected parent claims. 

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,442,392 discloses a method for locating a mobile station by means of radio signals between the mobile station and the mobile station network by forming separate location channels in addition to the communication channels.  The location channels are, among others, the location access channel and the location receipt channel.  The access channel is used to send a burst, which includes the identification of the mobile station, such as the International Mobile Subscriber Identification (IMSI).  The location channels can be used in the locating methods based on the angle of arrival, time difference and transition time of the radio transmission, for example.
US 2010/0184457 discloses a device for determining a device position, which includes a receiver for receiving signals of a plurality of transmitters and a determiner for determining reception powers of the signals of the plurality of transmitters.  The device further includes a provider for providing transmitter positions of the transmitters on the basis of the signals of the plurality of transmitters.  The device further includes a determiner for determining a first position of the device on the basis of the transmitter positions, wherein the determiner for determining the first position is further formed to determine transmitter directions on the basis of the first 
US 7,880,675 discloses mitigation of the effects of multipath signals.  Such mitigation can include electronically steering the main beam of a receive pattern associated with a phased array antenna away from a transmitting antenna.  In addition, a phase taper is applied to groups of antenna elements to create a null in the main beam, bifurcating that beam.  The multipath signal may be placed in or towards the null, while the direct path signal may be placed on one of the halves of the main beam adjacent the null, such that the signal strength of the multipath signal is attenuated as compared to the signal strength of the direct path signal.
US 8,280,412 discloses wireless mobile communication systems. More particularly, it relates to a modification to such systems by employing a mobile user equipment positioning scheme enhanced by user equipment assistance.  At a first user equipment (UE), an uplink signal is received of at least one second UE is received and time marked.  At the first UE, a downlink signal from at least one base station is received and time marked.  Observed time differences of arrival are determined using the time markings.  A position of the first UE is determined based on the determined time differences of arrival.
US 8,755,358 discloses a wireless base station device includes a plurality of transmit weight generation sections and a beam selection section.  The transmit weight generation sections generate pieces of transmit weight information used for spatial division multiplexing transmission according to different algorithms.  The pieces of transmit weight information are generated based on channel information on a plurality of terminals each having one or more antennas with which the wireless base station device performs spatial division multiplexing 
US 2015/0011238 discloses systems and methods for enabling accurate unilateral geolocation in a user equipment (UE).  In one embodiment, the UE utilizes network attachments steps to determine an estimate of a propagation time difference between two base stations.  The UE then estimates a transmit time difference between the two base stations using the estimate of the propagation time difference and Observed Time Difference of Arrival (OTDOA) assistance data received from the network.  The UE computes its position based on the transmit time difference and OTDOA measurements.  In another embodiment, the UE uses measurements from multiple receive antenna elements to measure an Angle Difference of Arrival (ADO) between multiple base stations and a reference base station, and computes its position based on the ADOA measurements.
US 10,045,324 discloses a method performed by a UE; a UE, a method performed by a location server and a location server and computer programs respectively.  The method performed by the UE comprises: receiving from a location server NetWork assisted Reference Signal Time Difference, RSTD, Quantization Information, NW-QI; performing RSTD measurements by measuring or estimating a Time Of Arrival, TOA, of a Positioning Reference Signal, PRS, from respective base station of a plurality of base stations; encoding the RSTD measurements by employing a Enhanced RSTD Quantization Method, E-QM, or by using the NW-QI while encoding the RSTD measurements; and sending UE assisted RSTD Quantization Information, UE-QI, to the location server, the UE-QI including the encoded RSTD measurements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445.  The examiner can normally be reached on Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646